MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 03 2020, 8:36 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Casey Carpenter,                                         September 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-594
        v.                                               Appeal from the Harrison Superior
                                                         Court
State of Indiana,                                        The Honorable Joseph L.
Appellee-Plaintiff                                       Claypool, Judge
                                                         Trial Court Cause No.
                                                         31D01-1811-F3-833



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020           Page 1 of 11
                                               Case Summary


[1]   Following a jury trial, Casey Carpenter was convicted of Level 3 felony

      aggravated battery and Class A misdemeanor interference with reporting a

      crime. On appeal, Carpenter contends that the trial court committed

      fundamental error by permitting certain testimony of a police officer.


[2]   We affirm.


                                       Facts & Procedural History


[3]   In October 2018, Heather Culver was pregnant and in an on and off

      relationship with Carpenter, staying either with him, at a women’s shelter, or at

      the Super 8 Motel throughout the month. Carpenter and Culver both knew

      Michael Dell, who often provided rides and help to Culver and had known her

      since she was about thirteen years old. Dell was much older, around seventy

      years old in 2018, and struggled with walking since a stroke in 2003.


[4]   On or about October 23, 2018, Culver sought assistance from Dell. He drove

      her to the Super 8 Motel and spent the night with her. Dell made some sexual

      advances toward Culver that night that were beyond what he had done in the

      past. During this encounter, Culver allowed him to take pictures of her bare

      breasts with his cellphone.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 2 of 11
[5]   Thereafter, Carpenter spoke with Culver and visited her at the motel. Upon

      learning of Culver’s encounter with Dell, Carpenter called 9-1-1 in the early

      evening of October 25 and indicated that he would like police to retrieve Dell’s

      phone, which contained the pictures of Culver, and arrest Dell. Carpenter

      suggested that Dell used fear to obtain the pictures and possibly drugged her.

      He also asked for an ambulance so that Culver could be mentally evaluated.

      The 9-1-1 dispatcher asked to talk with Culver, who acknowledged that Dell put

      her in “an uncomfortable position” but that she “really d[id]n’t have anything

      to tell the police.” Transcript Vol. 3 at 37. Carpenter became aggravated during

      the call and left the motel.


[6]   While Carpenter was gone, Officer Jason Harrell and other officers conducted a

      welfare check at the motel. He spoke with Culver, who seemed distraught. She

      consented to a search of her motel room, which turned up no drugs. The

      officers then left Culver alone in her room.


[7]   At some point that night, Carpenter returned to the motel and picked up Culver

      in his truck. Carpenter called and informed Dell that they were coming to his

      residence to retrieve something. Dell greeted them and, once inside, Carpenter

      asked for Dell’s cellphone. Dell handed it over and then sat in his recliner as

      Carpenter looked at the phone. Carpenter became angry when he could not

      find the pictures of Culver. Carpenter then twisted and broke the phone as he

      came toward Dell yelling. Dell claimed that he had deleted the pictures and

      also stated, “She’s not your wife, you’re not married.” Transcript Vol. 2 at 189.

      As Dell began to rise from his chair, Carpenter punched him twice in the head

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 3 of 11
      and once in the gut. Dell briefly lost consciousness and then awoke to blood

      running down his face. He went to the bathroom to clean up, and Carpenter

      followed behind, saying that it did not hurt and warning that if Dell called the

      police, he would come back and shoot Dell. Carpenter and Culver then left

      together.


[8]   Dell’s pain from his injuries increased over time, and he could not see out of his

      left eye. As a result, he went to the ER at the local county hospital on October

      27 and was transferred by ambulance to a trauma hospital. Dell reported that

      he had not sought medical care earlier out of fear. The ER nurse contacted

      police regarding the assault. Officer Thomas Yoder spoke with Dell at the ER

      before the ambulance transport. Dell was reluctant to offer information and

      indicated that if he identified his assailant, he would be killed. He eventually

      acknowledged that Carpenter attacked him but refused to press charges. Officer

      Yoder made a report but did not submit it to the prosecutor.


[9]   About two weeks later, upon learning that Dell’s injuries were more significant

      than originally believed – possible permanent loss of sight in his left eye, Officer

      Yoder notified Dell that he needed to move forward with the case. Thereafter,

      Officer Yoder spoke with Carpenter, who acknowledged that he “smoked [Dell]

      in the head several times.” Id. at 155. Carpenter indicated that he did so

      because he was upset about the photos taken of Culver and the possible

      involvement of drugs. Carpenter also indicated that he thought Dell might

      have had a gun during the confrontation at Dell’s house. After speaking with



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 4 of 11
       Carpenter, Officer Yoder contacted Dell, who indicated that there was no

       reason Carpenter would have felt threatened during the encounter.


[10]   On November 19, 2018, the State charged Carpenter with Level 3 felony

       aggravated battery, Level 6 felony intimidation, and Class A misdemeanor

       interference with reporting a crime. The State later added a habitual offender

       enhancement. Before trial, the intimidation count was dismissed.


[11]   Carpenter’s jury trial was held on January 21 and 22, 2020. Dell, Culver,

       Officers Yoder and Harrell, and the ER nurse testified for the State. Carpenter

       testified on his own behalf, acknowledging that he punched Dell multiple times

       after confronting him about the pictures and breaking Dell’s phone. Carpenter,

       more than twenty-five years younger than Dell, claimed that he did so in self-

       defense. Carpenter testified:


               Dell got so mad that he told [Culver] to get the blank out of his
               house before I blow your blank head off. And he was sitting in a
               recliner, and he grabbed the arms and pulled himself forward,
               and reached over to his left. And when he started to come up,
               that’s when I threw the phone and I jumped over and I hit
               Michael Dell…. I hit him first in the left eye. Michael Dell tried
               to stand up out of his chair, and when he reached down, I didn’t
               know if he was trying to stand up or reach for a weapon a second
               time, so I hit him in the chest, knocked him right back down.
               While he was trying to grab ahold of my arms, he threw his
               hands back down. So I hit him again in the other eye.


       Transcript Vol. 3 at 29-30. Dell, however, testified that he does not own a gun,

       and Culver testified that there was no threat to Carpenter. On the other hand,


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 5 of 11
       she indicated that Dell was the one who appeared afraid and that she feared for

       his safety as well.


[12]   The jury found Carpenter guilty of aggravated battery and interference with

       reporting a crime. Carpenter then admitted that he was a habitual offender.

       On February 10, 2020, the trial court sentenced him to an aggregate term of

       thirty-six years in prison. Carpenter now appeals. Additional information will

       be provided below as needed.


                                                Discussion & Decision


[13]   Carpenter claims that Officer Harrell improperly testified about trying to get

       Culver into a battered woman’s shelter on the night of October 25, 2018. He

       argues that the evidence was irrelevant and unfairly prejudicial and that it

       constituted improper character evidence or evidence of prior bad acts under

       Ind. Evidence Rule 404. 1 Carpenter acknowledges that he did not object to the

       testimony at trial on any of these grounds but claims that its admission

       constituted fundamental error because the it “saddled [him] with the impossible




       1
           Evid. R. 404 provides in relevant part:

                  (a) Character Evidence.
                           (1) Prohibited Uses. Evidence of a person’s character or character trait is not admissible to
                           prove that on a particular occasion the person acted in accordance with the character or
                           trait….
                  b) Crimes, Wrongs, or Other Acts.
                           (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not admissible to prove a
                           person’s character in order to show that on a particular occasion the person acted in
                           accordance with the character….

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020                       Page 6 of 11
       burden of proving that he did not conform to his character trait as a violent

       person who had committed prior acts of battery.” Appellant’s Brief at 23.


[14]   It is well established that the fundamental error exception to the

       contemporaneous objection rule is exceedingly narrow and applies only where

       “the error constitutes a blatant violation of basic principles, the harm or

       potential for harm is substantial, and the resulting error denies the defendant

       fundamental due process.” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010)

       (quoting Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006)). Our Supreme

       Court has emphasized that the exception is available only in egregious

       circumstances where the claimed error made a fair trial impossible or

       constituted clearly blatant violations of basic and elementary principles of due

       process. Id.; see also Oldham v. State, 779 N.E.2d 1162, 1170 (Ind. Ct. App.

       2002) (exception applies only where the actual or potential harm cannot be

       denied and the error is so prejudicial to the rights of the defendant as to make a

       fair trial impossible), trans. denied. We do not find such egregious circumstances

       in this case.


[15]   Here, the following occurred during Officer Harrell’s direct testimony, when he

       was answering questions related to responding to a second dispatch to the motel

       on October 25, 2018: 2




       2
        Immediately prior to this, Officer Harrell testified regarding the first dispatch in which Carpenter had called
       9-1-1 resulting in the officers performing a welfare check on Culver and finding no drugs in her motel room.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020                    Page 7 of 11
         Q      At this time do you recall who the caller was that initiated
         the call?

         A     I don’t remember exactly. I do remember speaking to
         [Culver]. I don’t know who called that in the second call. It may
         have been [Culver] herself.

                                                   ****

         Q      Okay. So at this point we are at the Super 8 Motel for the
         second time on October 25th, 2018? Once you get there, you
         said that you spoke with Ms. Culver?

         A        Correct. I spoke with her at the front desk.

                                                   ****

         Q        Did Ms. Culver express any concerns regarding Mr. Dell?

         A        I believe she stated he had her phone.

         Q        Mr. Dell had her phone?

         A        No, not Mr. Dell.

         Q    Okay. At any point did you give Ms. Culver information
         on how to get into a battered woman’s shelter?

         A        I did.

         Q        And why did you do that?

         A      She expressed some concerns and she was no longer able
         to stay at the hotel. I was trying to get her assistance to go
         somewhere. So I made contact with this shelter in Salem in an
         attempt to get her a bed.




Aside from being the same day, the timing of the second dispatch is not entirely clear, though it could be
reasonably inferred that it occurred after the incident at Dell’s home.

Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020                  Page 8 of 11
               Q        And did she go there?

               A        No. She declined to go.

               Q        Did she want to go anywhere else that evening?

               A        She did.

               Q        Where did she want to go?

               A        Mr. Dell’s residence.

       Transcript Vol. 2 at 162-63. The prosecutor then turned the questioning to a

       welfare check at Dell’s residence in November, which led officers to pursuing

       the charges against Carpenter.


[16]   On appeal, Carpenter complains, in the context of fundamental error, that the

       above testimony was used by the State to improperly paint him as a dangerous

       person who battered his pregnant girlfriend and, thus, was the type of person

       that would beat an old man. Specifically, he argues:


               The erroneous admission of this negative character evidence and
               this implied evidence of prior misconduct against his pregnant
               girlfriend negated the due process presumption of innocence that
               forms the bedrock of our criminal justice system. Indeed, it
               forced Casey to defend, not only against the charged conduct, but
               also against the inflammatory misconduct that the trial court
               should have excluded. Thus, the admission of this evidence made
               a fair trial impossible.


       Appellant’s Brief at 23.


[17]   We fail to see how the challenged testimony here says much if anything about

       Carpenter, as there were no references made to Carpenter during this portion of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 9 of 11
       the testimony and no indication that he had battered Culver. Rather, we view

       the testimony as indicating that Culver did not report any concerns related to

       Dell and, in fact, she wanted to go to his residence. In other words, she was not

       afraid of him. Further, Officer Harrell simply indicated that he contacted the

       shelter to find somewhere Culver could go, as she could not stay at the motel.

       He did not testify that Culver had been battered by Carpenter or anyone else.


[18]   Even if the testimony constituted inadmissible character evidence, we cannot

       say that this passing and vague reference during a two-day trial made a fair trial

       impossible. See Halliburton v. State, 1 N.E.3d 670, 683 n.7 (Ind. 2013)

       (“Assuming for the sake of argument that evidence of the burglary was

       inadmissible character evidence … he still has failed to show how introduction

       of the evidence amounted to fundamental error. The evidence supporting the

       jury’s guilty of murder verdict was overwhelming”). Moreover, any error was

       at most harmless. Carpenter’s credibility as a witness was properly impeached

       under Indiana Evid. Rule 609(a) with his admission that he had prior

       convictions for burglary and rape. Thus, there was evidence before the jury

       regarding his dangerousness aside from any potential implication that he

       battered his pregnant girlfriend. Additionally, there was no dispute in the

       evidence that Carpenter went to Dell’s residence, confronted him about the

       pictures, broke Dell’s phone in anger, yelled at him, and punched him multiple

       times. Carpenter’s defense was simply that he thought Dell might be armed

       with a gun as Dell sat in the recliner. The evidence, however, overwhelmingly

       establishes that Dell was not armed and that Carpenter was the initial aggressor


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 10 of 11
       inside Dell’s home. And even if believed, Carpenter’s testimony did not

       establish that he acted in self-defense. There is no merit to Carpenter’s claim of

       fundamental error.


[19]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-594 | September 3, 2020   Page 11 of 11